Exhibit 10.41
EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”) is made and entered into on
June 13, 2008 by and between TERREMARK WORLDWIDE, INC., a Delaware corporation
(the “Company”), and Adam T. Smith (hereinafter, the “Executive”).
W I T N E S S E T H:
     WHEREAS, the Executive is currently employed as the Chief Legal Officer of
the Company;
     WHEREAS, the Executive possesses intimate knowledge of the business and
affairs of the Company, its policies, methods and personnel;
     WHEREAS, the Board recognizes that the Executive has contributed to the
growth and success of the Company, and desires to assure the Company of the
Executive’s continued employment and to compensate him therefor;
     WHEREAS, the Board has determined that this Agreement will reinforce and
encourage the Executive’s continued attention and dedication to the Company; and
     WHEREAS, the Executive is willing to make his services available to the
Company and on the terms and conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the premises and mutual covenants set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Executive
hereby agree as follows:
     1. Definitions. When used in this Agreement, the following terms shall have
the following meanings:
          (a) “Accrued Obligations” means:
               (i) all accrued but unpaid Base Salary through the end of the
Term of Employment;
               (ii) any unpaid or unreimbursed expenses incurred in accordance
with Company policy, including amounts due under Section 5(a) hereof, to the
extent incurred during the Term of Employment;
               (iii) any benefits provided under the Company’s employee benefit
plans upon a termination of employment, in accordance with the terms therein,
including, without limitation, rights to equity in the Company pursuant to any
plan or grant and payment of compensation for accrued but unused vacation days;
               (iv) any unpaid Bonus in respect to any completed fiscal year
that has ended on or prior to the end of the Term of Employment; and

1



--------------------------------------------------------------------------------



 



               (v) rights to indemnification by virtue of the Executive’s
position as an officer or director of the Company or its subsidiaries and the
benefits under any directors’ and officers’ liability insurance policy
maintained by the Company, in accordance with the terms thereof.
          (b) “Base Salary” means the salary provided for in Section 4(a) hereof
or any increased salary granted to Executive pursuant to Section 4(a) hereof.
          (c) “Beneficial Ownership” shall have the meaning ascribed to such
term in Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended.
          (d) “Board” means the Board of Directors of the Company.
          (e) “Bonus” means any bonus payable to the Executive pursuant to
Section 4(b) hereof.
          (f) “Bonus Period” means each period for which a Bonus is payable.
Unless otherwise specified by the Compensation Committee of the Board, the Bonus
Period shall be the fiscal year of the Company.
          (g) “Cause” means:
               (i) a conviction of the Executive, or a plea of nolo contendere,
to a felony involving dishonesty or a breach of trust; or
               (ii) willful misconduct or gross negligence by the Executive
resulting, in either case, in material economic harm to the Company or any
Related Entities; or
               (iii) a willful continued failure by the Executive to carry out
the reasonable and lawful directions of the Board or the Chief Executive Officer
of the Company; or
               (iv) fraud, embezzlement, theft or dishonesty of a material
nature by the Executive against the Company or any Related Entity, or a willful
material violation by the Executive of a policy or procedure of the Company or
any Related Entity, resulting, in any case, in material economic harm to the
Company or any Related Entity; or
               (v) a willful material breach by the Executive of this Agreement.
An act or failure to act shall not be “willful” if (i) done by the Executive in
good faith or (ii) the Executive reasonably believed that such action or
inaction was in the best interests of the Company and the Related Entities, and
Cause shall not include any act or failure to act otherwise described in (ii),
(iii), (iv) or (v) unless and until the Company shall have provided to the
Executive written notice of such act or failure to act and ten (10) business
days from the date of such notice to cure such matter and the Executive shall
have failed to cure the same,

2



--------------------------------------------------------------------------------



 



          (h) “Change in Control” means:
               (i) The acquisition by any Person of Beneficial Ownership of more
than thirty percent (30%) of either (A) the then outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities) (the foregoing Beneficial Ownership hereinafter being
referred to as a “Controlling Interest”); provided, however, that for purposes
of this definition, the following acquisitions shall not constitute or result in
a Change of Control: (x) any acquisition by the Company; (y) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any subsidiary of the Company; or (z) any acquisition by any
corporation pursuant to a transaction which complies with clauses (A) and (B) of
subsection (iii) below; or
               (ii) During any period of two (2) consecutive years (not
including any period prior to the Commencement Date) individuals who constitute
the Board on the Commencement Date (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Commencement Date whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or
               (iii) Consummation of a reorganization, merger, statutory share
exchange or consolidation or similar corporate transaction involving the Company
or any of its subsidiaries, a sale or other disposition of all or substantially
all of the assets of the Company, or the acquisition of assets or stock of
another entity by the Company or any of its subsidiaries (each a “Business
Combination”), in each case, unless, following such Business Combination,
(A) all or substantially all of the individuals and entities who were the
Beneficial Owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty percent
(50%) of the then outstanding shares of common stock and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, and (B) at least a majority of
the members of the Board of Directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

3



--------------------------------------------------------------------------------



 



               (iv) approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
          (i) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended from time to time.
          (j) “Code” means the Internal Revenue Code of 1986, as amended.
          (k) “Commencement Date” means June 13, 2008.
          (l) “Common Stock” means the common stock of the Company, par value
$0.001 per share.
          (m) “Competitive Activity” means an activity that is in material
direct competition with the Company in a business in which the Company was
engaged while the Executive was employed by the Company, in any of the States
within the United States, or countries within the world, in which the Company
conducts business.
          (n) “Confidential Information” means all trade secrets and information
disclosed to the Executive or known by the Executive as a consequence of or
through the unique position of his employment with the Company or any Related
Entity (including information conceived, originated, discovered or developed by
the Executive and information acquired by the Company or any Related Entity from
others) prior to or after the date hereof, and not generally or publicly known
(other than as a result of unauthorized disclosure by the Executive), about the
Company or any Related Entity or its business.
          (o) “Disability” means the Executive’s inability, or failure, to
perform the essential functions of his or her position, with or without
reasonable accommodation, for any period of six (6) months or more in any twelve
(12) month period, by reason of any medically determinable physical or mental
impairment.
          (p) “Equity Awards” means any stock options, restricted stock,
restricted stock units, stock appreciation rights, phantom stock or other equity
based awards granted by the Company to the Executive.
          (q) “Equity Plan” means the Company’s 2005 Executive Incentive
Compensation Plan, as amended from time to time, and any successor plan thereto.
          (r) “Excise Tax” means any excise tax imposed by Section 4999 of the
Code, together with any interest and penalties imposed with respect thereto, or
any interest or penalties are incurred by the Executive with respect to any such
excise tax.
          (s) “Expiration Date” means the date on which the Term of Employment,
including any renewals thereof under Section 3(b), shall expire.
          (t) “Good Reason” means

4



--------------------------------------------------------------------------------



 



               (i) the assignment to the Executive of any duties inconsistent in
any material respect with the Executive’s position (including status, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 2(b) of this Agreement, or any other action by the Company that
results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive;
               (ii) any failure by the Company to comply with any of the
provisions of Section 4 of this Agreement, other than an isolated, insubstantial
and inadvertent failure not occurring in bad faith and that is remedied by the
Company promptly after receipt of notice thereof given by the Executive;
               (iii) the Company’s requiring the Executive to be based at any
office or location outside of Miami, Florida, except for travel reasonably
required in the performance of the Executive’s responsibilities;
               (iv) any purported termination by the Company of the Executive’s
employment other than for Cause pursuant to Section 6(b), or by reason of the
Executive’s Disability pursuant to Section 6(c) of this Agreement, prior to the
Expiration Date;
               (v) the Executive is requested by the Company to engage in
conduct that is reasonably likely to result in a violation of law; or
               (vi) the assignment to the Executive of any duties inconsistent
in any material respect with the Executive’s then position (including status,
offices, titles and reporting relationships), authority, duties or
responsibilities which when taken as a whole results in a significant diminution
in the Executive’s position, authority, duties or responsibilities, excluding
for this purpose any isolated, immaterial and inadvertent action not taken in
bad faith and which is remedied by the Company immediately after receipt of
notice thereof given by the Executive.
     For purposes of this Agreement, any good faith determination made by the
Board as to whether the circumstances resulting in the Executive’s termination
of his employment fulfills the requirements set forth above to constitute “Good
Reason” shall be binding and conclusive on all interested parties.
          (u) “Group” shall have the meaning ascribed to such term in Section
13(d) of the Securities Exchange Act of 1934.
          (v) “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Securities Exchange Act of 1934 and used in Sections
13(d) and 14(d) thereof.
          (w) “Related Entity” means any subsidiary or affiliate, and any
business, corporation, partnership, limited liability company or other entity
designated by Board in which the Company or a subsidiary holds a substantial
ownership interest, directly or indirectly.
          (x) “Restricted Period” shall be the Term of Employment and the one
(1) year period immediately following termination of the Term of Employment.

5



--------------------------------------------------------------------------------



 



          (y) “Severance Amount” shall mean an amount equal to two (2) times the
sum of (A) the Executive’s annual Base Salary as in effect immediately prior to
the Termination Date and (B) the Executive’s Target Bonus for the Bonus Period
in which termination occurs.
          (z) “Severance Term” means the one (1) year period following the date
on which the Term of Employment ends.
          (aa) “Target Bonus” means the target annual incentive award
opportunity for the applicable Bonus Period.
          (bb) “Term of Employment” means the period during which the Executive
shall be employed by the Company pursuant to the terms of this Agreement.
          (cc) “Termination Date” means the date on which the Term of Employment
ends.
          (dd) “Termination Year Bonus” means Bonus payable under Section 4(b)
hereof for the Bonus Period in which the Executive’s employment with the Company
terminates for any reason.
     2. Employment.
          (a) Employment and Term. The Company hereby agrees to employ the
Executive and the Executive hereby agrees to serve the Company during the Term
of Employment on the terms and conditions set forth herein.
          (b) Duties of Executive. During the Term of Employment, the Executive
shall be employed and serve as the Chief Legal Officer of the Company, and shall
have such duties as are typically associated with such title. The Executive
shall faithfully and diligently perform all services as may be assigned to him
by the Board or the Chief Executive Officer of the Company provided that such
services are consistent with the Executive’s position with the Company, and
shall exercise such power and authority as may from time to time be delegated to
him by the Board or the Chief Executive Officer of the Company. The Executive
shall devote his full business time, attention and efforts to the performance of
his duties under this Agreement, render such services to the best of his
ability, and use his reasonable best efforts to promote the interests of the
Company. The Executive shall not engage in any other business or occupation
during the Term of Employment, including, without limitation, any activity that
materially (i) conflicts with the interests of the Company or its subsidiaries,
(ii) interferes with the proper and efficient performance of his duties for the
Company, or (iii) interferes with the exercise of his judgment in the Company’s
best interests. Notwithstanding the foregoing or any other provision of this
Agreement, it shall not be a breach or violation of this Agreement for the
Executive to (x) serve on corporate, civic or charitable boards or committees,
(y) deliver lectures, fulfill speaking engagements or teach at educational
institutions, or (z) manage personal investments, so long as such activities do
not significantly interfere with or significantly detract from the performance
of the Executive’s responsibilities to the Company in accordance with this
Agreement.

6



--------------------------------------------------------------------------------



 



     3. Term.
          (a) Initial Term. The initial Term of Employment under this Agreement,
and the employment of the Executive hereunder, shall commence on the
Commencement Date and shall expire on the third anniversary of the Commencement
Date (the “Initial Term”), unless sooner terminated in accordance with Section 6
hereof.
          (b) Renewal Terms. At the end of the Initial Term, the Term of
Employment automatically shall renew for successive one (1) year terms (subject
to earlier termination as provided in Section 6 hereof), unless the Company or
the Executive delivers written notice to the other at least three (3) months
prior to the Expiration Date of its or his election not to renew the Term of
Employment.
     4. Compensation.
          (a) Base Salary. The Executive shall receive a Base Salary at the
annual rate of $250,000 during the Term of Employment, with such Base Salary
payable in installments consistent with the Company’s normal payroll schedule,
subject to applicable withholding and other taxes. The Base Salary shall be
reviewed, at least annually, for merit increases and may, by action and in the
discretion of the Compensation Committee of the Board, be increased at any time
or from time to time, but may not be decreased from the then current Base
Salary.
          (b) Bonuses.
               (i) During the Term of Employment, the Executive shall
participate in the Company’s annual incentive compensation program pursuant to
and under the Company’s 2005 Executive Incentive Compensation Plan, or such
other plan, program and/or arrangements applicable to senior-level executives as
established and modified from time to time by the Compensation Committee of the
Board in its sole discretion. During the Term of Employment, the Executive shall
have a threshold bonus opportunity under such plan or program equal to 30% of
his current Base Salary, a Target Bonus opportunity under such plan or program
equal to 40% of his current Base Salary, and a maximum bonus under such plan or
program equal to 50% of his current Base Salary, in each case based on
satisfaction of performance criteria to be established by the Compensation
Committee of the Board at the beginning of each fiscal year that begins during
the Term of Employment. Payment of annual incentive compensation awards shall be
made in the same manner and at the same time that other senior-level executives
receive their annual incentive compensation awards.
               (ii) For the Bonus Period in which the Executive’s employment
with the Company terminates for any reason other than by the Company for Cause
under Section 6(b) hereof or by the Executive without Good Reason under Section
6(g) hereof, the Company shall pay the Executive a pro rata portion (based upon
the period ending on the date on which the Executive’s employment with the
Company terminates) of the Target Bonus for the Bonus Period in which such
termination of employment occurs; provided, however, that (A) the Bonus Period
shall be deemed to end on the last day of the fiscal quarter of the Company in
which the Executive’s employment so terminates, and (B) the business criteria
used to determine the bonus for this short Bonus Period shall be annualized and
shall be determined based upon unaudited financial information prepared in
accordance with generally accepted accounting principles, applied consistently
with prior periods, and reviewed and approved by the Compensation Committee of
the Board.

7



--------------------------------------------------------------------------------



 



               (iii) The Executive may receive such additional bonuses, if any,
as the Compensation Committee of the Board may in its sole and absolute
discretion determine.
               (iv) Any Bonus payable pursuant to this Section 4(b) shall be
paid by the Company to the Executive on the fifteenth day of the third month
after the end of the Bonus Period for which it is payable.
          (c) Repayment Provisions. If the Company is required to prepare an
accounting restatement due to its material noncompliance, as a result of the
Executive’s misconduct, with any financial reporting requirement under the
United States securities laws, then, and only if Section 304 of the
Sarbanes-Oxley Act of 2002, or a successor provision, is then in effect, the
Executive shall reimburse the Company for (i) any bonus or other incentive-based
or equity-based compensation received by the Executive from the Company during
the twelve (12) month period following the first public issuance or filing with
the Securities Exchange Commission (whichever first occurs) of the financial
documents embodying such financial reporting requirement and (ii) any profits
realized from the sale of securities of the Company during such twelve
(12) month period.
     5. Expense Reimbursement and Other Benefits.
          (a) Reimbursement of Expenses. Upon the Executive’s submission of
substantiation in accordance with, and otherwise subject to, such rules and
guidelines as the Company may from time to time adopt with respect to the
reimbursement of expenses of executive personnel, the Company shall reimburse
the Executive for all reasonable expenses actually paid or incurred by the
Executive during the Term of Employment in the course of and pursuant to the
business of the Company. Notwithstanding anything herein to the contrary, the
Executive’s first class travel and accommodations shall be considered
reasonable. The Executive shall account to the Company in writing for all
expenses for which reimbursement is sought and shall supply to the Company
copies of all relevant invoices, receipts or other evidence reasonably requested
by the Company.
          (b) Compensation/Benefit Programs. During the Term of Employment, the
Executive shall be entitled to participate in all medical, dental,
hospitalization, accidental death and dismemberment, disability, travel and life
insurance plans, and any and all other plans as are presently and hereinafter
offered by the Company to its executive personnel, including savings, pension,
profit-sharing and deferred compensation plans, subject to the general
eligibility and participation provisions set forth in such plans. The Executive
shall designate in his sole discretion the beneficiary under such policies. If
the life insurance cannot be purchased at standard rates, then the Company shall
provide and/or pay for that amount of insurance that can be purchased for
premiums equal to the coverage specified above at standard rates.

8



--------------------------------------------------------------------------------



 



          (c) Working Facilities. During the Term of Employment, the Company
shall furnish the Executive with an office, secretarial help and such other
facilities and services suitable to his position and adequate for the
performance of his duties hereunder.
          (d) Equity Awards. During the Term of Employment, the Executive shall
be eligible to be granted Equity Awards under (and therefore subject to all
terms and conditions of) the Equity Plan or such other plans or programs as the
Company may from time to time adopt, and subject to all rules of regulation of
the Securities and Exchange Commission applicable thereto. The number and type
of Equity Awards, and the terms and conditions thereof, shall be determined by
the Compensation Committee of the Board, in its discretion and pursuant to the
Equity Plan or the plan or arrangement pursuant to which they are granted.
          (e) Vacation. The Executive shall be entitled to four (4) weeks of
paid vacation each calendar year during the Term of Employment, to be taken at
such times as the Executive and the Company shall mutually determine and
provided that no vacation time shall significantly interfere with the duties
required to be rendered by the Executive hereunder. Any vacation time not taken
by Executive during any fiscal year may be carried forward into any succeeding
calendar year.
          (f) Other Benefits. Regardless of anything herein to the contrary, if
at any time during the Term of Employment the Company or any Related Entity
agrees to provide or provides any benefit to any other employee of the Company
or Related Entity which benefit is not otherwise provided to the Executive
hereunder, or which is greater than a similar benefit provided to the Executive
hereunder, the Company shall provide such benefit to the Executive or increase
his benefit to be at least equal to such benefit agreed to be provided or
provided to such other employee.
     6. Termination.
          (a) General. The Term of Employment shall terminate upon the earliest
to occur of (i) the Executive’s death, (ii) a termination by the Company by
reason of the Executive’s Disability, (iii) a termination by the Company with or
without Cause, or (iv) a termination by Executive with or without Good Reason.
Upon any termination of Executive’s employment for any reason, except as may
otherwise be requested by the Company in writing and agreed upon in writing by
Executive, the Executive shall resign from any and all directorships, committee
memberships or any other positions Executive holds with the Company or any of
its subsidiaries.
          (b) Termination By Company for Cause. The Company shall at all times
have the right, upon written notice to the Executive, to terminate the Term of
Employment, for Cause. Cause shall in no event be deemed to exist except upon a
decision made by the Board made at a special meeting of the Board to be called
and held at a time reasonably convenient to the Board and the Executive, but in
no less than five (5) business days or more than thirty (30) business days after
the Executive’s receipt of notice from the Company specifying such alleged
“Cause.” Such notice from the Company to the Executive specifying alleged
“Cause” shall be in writing and shall set forth in detail all acts or omission
constituting such Cause. The Executive shall have not less than three (3) days
prior written notice of the time and place of, and shall have

9



--------------------------------------------------------------------------------



 



the right to appear before, such special meeting of the Board with legal counsel
of his choosing to refute any allegation of Cause specified in such notice. No
termination of the Executive’s employment by reason of Cause shall be effective
until the Executive is afforded such opportunity to appear and after such
appearance (or failure of the Executive to appear at the designated time), not
less than a majority of the members of the entire Board (excluding the Executive
if he is so a member) shall concur that such Cause specified in such notice
exists. For purposes of this Section 6(b), any good faith determination by the
Board of Cause, made in accordance with the procedure described above, shall be
binding and conclusive on all interested parties. In the event that the Term of
Employment is terminated by the Company for Cause, Executive shall be entitled
only to the Accrued Obligations.
          (c) Disability. The Company shall have the option, in accordance with
applicable law, to terminate the Term of Employment upon written notice to the
Executive, at any time during which the Executive continues to suffer after
having suffered from a Disability. In the event that the Term of Employment is
terminated due to the Executive’s Disability, the Executive shall be entitled
to:
               (i) The Accrued Obligations, payable as and when those amounts
would have been payable had the Term of Employment not ended;
               (ii) The Termination Year Bonus, payable within 2-1/2 months
after the last day of the Bonus Period in which the Termination Date occurs; and
               (iii) Vesting, immediately prior to such termination, in any
Equity Awards that have not previously vested, provided that the Executive shall
only have six (6) months after the Termination Date in order to exercise any
stock options within such Equity Awards.
          (d) Death. In the event that the Term of Employment is terminated due
to the Executive’s death, the Executive shall be entitled to:
               (i) The Accrued Obligations, payable as and when those amounts
would have been payable had the Term of Employment not ended;
               (ii) The Termination Year Bonus, payable within 2-1/2 months
after the last day of the Bonus Period in which the Termination Date occurs; and
               (iii) Vesting, immediately prior to such termination, in any
Equity Awards that have not previously vested, provided that the Executive’s
estate or beneficiary shall only have six (6) months after the Termination Date
in order to exercise any stock options within such Equity Awards.
          (e) Termination Without Cause. The Company may terminate the Term of
Employment at any time without Cause, by written notice to the Executive not
less than thirty (30) days prior to the effective date of such termination. In
the event that the Term of Employment is terminated by the Company without Cause
(other than due to the Executive’s death or Disability) the Executive shall be
entitled to:

10



--------------------------------------------------------------------------------



 



               (i) The Accrued Obligations, payable as and when those amounts
would have been payable had the Term of Employment not ended;
               (ii) The Termination Year Bonus, payable within 2 1/2 months
after the last day of the Bonus Period in which the Termination Date occurs;
               (iii) A lump sum payment equal to the Severance Amount, payable
within the later of ten (10) business days after the Termination Date or the
expiration of the seven (7) day revocation period for the general release
described in Section 6(j);
               (iv) Continuation, at the Company’s expense, of the health
benefits provided to Executive and his covered dependents under the Company
health plans as in effect from time to time after the date of such termination
at the same cost applicable to active employees until the earlier of: (A) the
expiration of the Severance Term, or (B) the date the Executive commences
employment with any person or entity and, thus, is eligible for health insurance
benefits; provided, however, that as a condition of continuation of such
benefits, the Company may require the Executive to elect to continue his health
insurance pursuant to COBRA. In the event that the Company is unable to provide
the Executive and his covered dependents with any health benefits required
pursuant to this Section 6(e)(iv), then the Company shall pay the Executive cash
equal to the value of the benefit that otherwise would have accrued for the
Executive’s benefit under the plan, for the period during which such benefits
could not be provided under the plans, said cash payments to be made monthly
until such time as the benefits would otherwise terminate pursuant to this
Section 6(e)(iv); and
               (v) Vesting, immediately prior to such termination, in any Equity
Awards that have not previously vested.
          (f) Termination by Executive for Good Reason. The Executive may
terminate the Term of Employment for Good Reason by providing the Company
fifteen (15) days’ written notice setting forth in reasonable specificity the
event that constitutes Good Reason, which written notice, to be effective, must
be provided to the Company within sixty (60) days of the Executive’s first
knowledge of the occurrence of such event. During such fifteen (15) day notice
period, the Company shall have a cure right (if curable), and if not cured
within such period, the Executive’s termination shall be effective upon the date
immediately following the expiration of the fifteen (15) day notice period, and
the Executive shall be entitled to the same payments and benefits as provided in
Section 6(e) above for a termination without Cause.
          (g) Termination by Executive Without Good Reason. The Executive may
terminate his employment without Good Reason by providing the Company thirty
(30) days’ written notice of such termination. In the event of a termination of
employment by the Executive under this Section 6(g), the Executive shall be
entitled only to the Accrued Obligations. In the event of termination of the
Executive’s employment under this Section 6(g), the Company may, in its sole and
absolute discretion, by written notice, accelerate such date of termination and
still have it treated as a termination without Good Reason.

11



--------------------------------------------------------------------------------



 



          (h) Termination Upon Expiration Date. In the event that Executive’s
employment with the Company terminates upon the expiration of the Term of
Employment, the Executive shall be entitled to:
               (i) The Accrued Obligations, payable as and when those amounts
would have been payable had the Term of Employment not ended;
               (ii) The Termination Year Bonus, payable within 2-1/2 months
after the last day of the Bonus Period in which the Termination Date occurs;
               (iii) A lump-sum payment equal to the Severance Amount, payable
within the later of ten (10) business days after the Termination Date or the
expiration of the seven (7) day revocation period for the general release
described in Section 6(j); and
               (iv) Continuation, at the Company’s expense, of the health
benefits provided to Executive and his covered dependants under the Company
health plans as in effect from time to time after the date of such termination
at the same cost applicable to active employees until the earlier of: (A) the
expiration of the Severance Term, or (B) the date Executive commences employment
with any person or entity and, thus, is eligible for health insurance benefits;
provided, however, that as a condition of continuation of such benefits, the
Company may require the Executive to elect to continue his health insurance
pursuant to COBRA. In the event that the Company is unable to provide the
Executive and his covered dependents with any health benefits required pursuant
to this Section 6(h)(iv), then the Company shall pay the Executive cash equal to
the value of the benefit that otherwise would have accrued for the Executive’s
benefit under the plan, for the period during which such benefits could not be
provided under the plans, said cash payments to be made monthly until such time
as the benefits would otherwise terminate pursuant to this Section 6(h)(iv).
          (i) Change in Control of the Company. If the Executive’s employment is
terminated by the Company without Cause during (x) the 6-month period preceding
the date of the Change in Control or (y) the two (2) year period immediately
following the Change in Control, then in lieu of any amounts otherwise payable
under 6(e) or 6(f) hereof, the Executive shall be entitled to:
               (i) The Accrued Obligations, payable as and when those amounts
would have been payable had the Term of Employment not ended;
               (ii) The Termination Year Bonus, payable within 2 1/2 months
after the last day of the Bonus Period in which the Termination Date occurs;
               (iii) The Severance Amount, payable within the later of ten
(10) business days after the Termination Date or the expiration of the seven
(7) day revocation period for the general release described in Section 6(j); and
               (iv) Continuation, at the Company’s expense, of the health
benefits provided to Executive and his covered dependants under the Company
health plans as in effect from time to time after the date of such termination
at the same cost applicable to active employees until the earlier of: (A) the
expiration of the Severance Term, or (B) the date

12



--------------------------------------------------------------------------------



 



Executive commences employment with any person or entity and, thus, is eligible
for health insurance benefits; provided, however, that as a condition of
continuation of such benefits, the Company may require the Executive to elect to
continue his health insurance pursuant to COBRA. In the event that the Company
is unable to provide the Executive and his covered dependents with any health
benefits required pursuant to this Section 6(i)(iv), then the Company shall pay
the Executive cash equal to the value of the benefit that otherwise would have
accrued for the Executive’s benefit under the plan, for the period during which
such benefits could not be provided under the plans, said cash payments to be
made monthly until such time as the benefits would otherwise terminate pursuant
to this Section 6(i)(iv); and
               (v) Vesting, immediately prior to such termination, in any Equity
Awards that have not previously vested.
          (j) Release. Any payments due to Executive under this Article 6 (other
than the Accrued Obligations or any payments due on account of the Executive’s
death) shall be conditioned upon Executive’s execution of a general release of
claims in the form attached hereto as Exhibit A (subject to such modifications
as the Company reasonably may request).
          (k) Section 280G Reductions and Additional Payments by the Company.
               (i) Anything in this Agreement to the contrary notwithstanding,
in the event that it shall be determined that any payment, distribution, or
other action by the Company to or for the benefit of the Executive (whether paid
or payable or distributed or distributable pursuant to the terms of the
Agreement or otherwise) (a “Payment”), would result in an “excess parachute
payment” within the meaning of Section 280G(b)(1) of the Code, but that no
portion of the Payments would be treated as excess parachute payments if the
aggregate amount of the Payments pursuant to this Agreement (the “Agreement
Payments”) were reduced by not more 10% of the aggregate present value of all of
the Agreement Payments, then the Agreement Payments shall be reduced to the
“Reduced Amount”. The “Reduced Amount” shall be an amount expressed in present
value which maximizes the aggregate present value of Agreement Payments without
causing any Payment to be an excess parachute payment under Section 280G(b)(1)
of the Code. For purposes of this Section 6(k), present value shall be
determined in accordance with Section 280G(d)(4) of the Code.
               (ii) If and to the extent that Section 6(k)(i) is not applicable,
then, anything in this Agreement to the contrary notwithstanding, in the event
that it shall be determined that any Payment would be subject to an Excise Tax,
the Company shall make a payment to the Executive (a “Gross-Up Payment”) in an
amount such that after payment by the Executive of all taxes (including any
Excise Tax) imposed upon the Gross-Up Payment, the Executive retains (or has had
paid to the Internal Revenue Service on his behalf) an amount of the Gross-Up
Payment equal to the sum of (x) the Excise Tax imposed upon the Payments and
(y) the product of any deductions disallowed because of the inclusion of the
Gross-Up Payment in the Executive’s adjusted gross income and the highest
applicable marginal rate of federal income taxation for the calendar year in
which the Gross-Up Payment is to be made. For purposes of determining the amount
of the Gross-Up Payment, the Executive shall be deemed to (x) pay federal income
taxes at the highest marginal rates of federal income taxation for the calendar
year in which the Gross-Up Payment is to be made, and (y) pay applicable state
and local income taxes at the highest marginal rate of taxation for the calendar
year in which the Gross-Up Payment is to be made, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes.

13



--------------------------------------------------------------------------------



 



               (iii) Subject to the provisions of paragraph (iv) of this
Section 6(k), all determinations required to be made under this Section 6(k),
including the amount of any Reduced Amount and the Payments that are to be
reduced pursuant to Section 6(k)(i) and, whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment, and the assumptions
(consistent with the above) to be utilized in arriving at such determination,
shall be made by KPMG LLP (the “Accounting Firm”), which shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by the Company. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change of Control, the Executive shall appoint another
regionally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 6(k), shall be paid by the Company to the Executive within five days of
the receipt of the Accounting Firm’s determination. If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall furnish the
Executive with a written opinion that failure to report the Excise Tax on the
Executive’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Executive thereafter is required to make a
payment of any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Executive.
               (iv) The Executive shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable but no later than ten business days after the Executive
is informed in writing of such claim and shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:
                    (A) give the Company any information reasonably requested by
the Company relating to such claim,
                    (B) take such action in connection with contesting such
claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company and approved by the
Executive,

14



--------------------------------------------------------------------------------



 



                    (C) cooperate with the Company in good faith in order
effectively to contest such claim, and
                    (D) permit the Company to participate in any proceedings
relating to such claim; provided, however, that the Company shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest and shall indemnify and hold the
Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 6(k)(iii) and in a manner reasonably
acceptable to the Executive, and provided that the Company shall keep the
Executive informed of all matters in the proceedings, the Company shall control
all proceedings taken in connection with such contest and, at its sole option,
may pursue or forego any and all administrative appeals, proceedings, hearings
and conferences with the taxing authority in respect of such claim and may, at
its sole option, either direct the Executive to pay the tax claimed and sue for
a refund or contest the claim in any permissible manner, and the Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine; provided, however, that if the Company
directs the Executive to pay such claim and sue for a refund, the Company shall
advance the amount of such payment to the Executive, on an interest-free basis
and shall indemnify and hold the Executive harmless, on an after-tax basis, from
any Excise Tax or income tax (including interest or penalties with respect
thereto) imposed with respect to such advance or with respect to any imputed
income with respect to such advance; and further provided that any extension of
the statute of limitations relating to payment of taxes for the taxable year of
the Executive with respect to which such contested amount is claimed to be due
is limited solely to such contested amount. Furthermore, the Company’s control
of the contest shall be limited to issues with respect to which a Gross-Up
Payment would be payable hereunder and the Executive shall be entitled to settle
or contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.
               (v) If, after the receipt by the Executive of an amount advanced
by the Company pursuant to Section 6(k)(iii), the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the Company’s complying with the requirements of Section 6(k)(iii)) promptly pay
to the Company the amount of such refund (together with any interest paid
thereon after taxes applicable thereto). If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 6(k)(iii), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

15



--------------------------------------------------------------------------------



 



          (l) Cooperation. Following the Term of Employment, the Executive shall
give his assistance and cooperation willingly, upon reasonable advance notice
and with due consideration for his other business or personal commitments, in
any matter relating to his position with the Company, or his expertise or
experience as the Company may reasonably request, including his attendance and
truthful testimony where deemed appropriate by the Company, with respect to any
investigation or the Company’s defense or prosecution of any existing or future
claims or litigations or other proceedings relating to matters in which he was
involved or potentially had knowledge by virtue of his employment with the
Company. In no event shall his cooperation materially interfere with his
services for a subsequent employer or other similar service recipient. To the
extent permitted by law, the Company agrees that (i) it shall promptly advance
to the Executive (and reimburse him for any additional) reasonable and
documented expenses in connection with his rendering assistance and/or
cooperation under this Section 6(l) upon his presentation of documentation for
such expenses and (ii) the Executive shall be reasonably compensated for any
assistance or cooperation pursuant to this Section 6(l).
          (m) Return of Company Property. Following the Termination Date, the
Executive or his personal representative shall return all Company property in
his possession, including but not limited to all computer equipment (hardware
and software), telephones, facsimile machines, palm pilots and other
communication devices, credit cards, office keys, security access cards, badges,
identification cards and all copies (including drafts) of any documentation or
information (however stored) relating to the business of the Company, its
customers and clients or its prospective customers and clients (provided that
the Executive may retain a copy the addresses contained in his rolodex, his palm
pilot, his PDA and any similar device).
          (n) Section 409A.
               (i) To the extent that the Executive otherwise would be entitled
to any payment (whether pursuant to this Agreement or otherwise) during the six
months beginning on the Termination Date that would be subject to the additional
tax imposed under Section 409A of the Code (“Section 409A”), (x) the payment
shall not be made to the Executive during such six month period, and (y) the
payment shall be paid to the Executive on the earlier of the six-month
anniversary of the Termination Date or the Executive’s death or Disability.
Similarly, to the extent that the Executive otherwise would be entitled to any
benefit (other than a payment) during the six months beginning on the
Termination Date that would be subject to the Section 409A additional tax, the
benefit shall be delayed and shall begin being provided (together, if
applicable, with an adjustment to compensate the Executive for the delay) on the
earlier of the six-month anniversary of the Termination Date, or the Executive’s
death or Disability.
               (ii) It is the Company’s intention that the benefits and rights
to which the Executive could become entitled in connection with termination of
employment comply with Section 409A. If the Executive or the Company believes,
at any time, that any of such benefit or right does not comply, it shall
promptly advise the other and shall negotiate reasonably and in good faith to
amend the terms of such benefits and rights such that they comply with
Section 409A (with the most limited possible economic effect on the Executive
and on the Company).

16



--------------------------------------------------------------------------------



 



          (o) Clawback of Certain Compensation and Benefits. If, after the
termination of the Executive’s employment with the Company for any reason other
than by the Company for Cause, a court of competent jurisdiction determines that
the Executive breached Sections 7 hereof and has issued an injunction against
the Executive in accordance with Section 7(i) hereof, then, in addition to any
other remedy that may be available to the Company in law or equity and/or
pursuant to any other provisions of this Agreement, the Executive’s employment
shall be deemed to have been terminated for Cause retroactively to the
Termination Date and the Executive also shall be subject to the following
provisions:
               (i) the Executive shall be required to pay to the Company,
immediately upon written demand by the Board, all amounts paid to him by the
Company, whether or not pursuant to this Agreement, on or after the Termination
Date (including the pre-tax cost to the Company of any benefits (other than
those described in clause (iii) of this Section 6(o)) provided by the Company)
that are in excess of the total amount that the Company would have been required
to pay (and the pre-tax cost of any benefits (other than those described in
clause (iii) of this Section 6(o)) that the Company would have been required to
provide) to the Executive if the Executive’s employment with the Company had
been terminated by the Company for Cause in accordance with Section 6(b) hereof;
               (ii) all vested and unvested Equity Awards then held by the
Executive shall immediately expire; and
               (iii) the Executive shall be required to pay to the Company,
immediately upon written demand by the Board, an amount equal to all Accelerated
Equity Award Gains that the Executive has received.
          For purposes of this Section, the following terms shall have the
following meanings:
          “Accelerated Equity Award Gains” shall mean the sum of (x) the
Accelerated Option and SAR Gains and (y) the Accelerated Equity Award Gains.
          “Accelerated Options” shall mean those unvested stock options that
become vested in accordance with Section 6(i) hereof.
          “Accelerated Option and SAR Gain” shall mean:
               (i) in the case of any Accelerated Option, or any Accelerated SAR
that is settled in shares of the Company’s common stock, the product of:
               (ii) the number of shares of the Company’s common stock acquired
by the Executive upon exercise of any Accelerated Option or Accelerated SAR,
multiplied by
               (iii) the difference between (x) the fair market value per share
of the Company’s common stock underlying such Accelerated Option or Accelerated
SAR as of the date on which the Executive exercised the Accelerated Option or
Accelerated SAR less (y) the exercise price or grant price (as equitably
adjusted) of such Accelerated Option or Accelerated SAR; and

17



--------------------------------------------------------------------------------



 



               (iv) in the case of any Accelerated SAR that is settled in cash
or in property, other than shares of the Company’s common stock, the amount of
cash and fair market value of any property paid or transferred to the Executive
with respect to the Accelerated Option or Accelerated SAR.
          “Accelerated Equity Award Gains” shall mean the aggregate value of the
Accelerated Shares based on the closing price the Company’s common stock value
determined on whichever of the following dates produces the greatest value:
               (i) the Termination Date;
               (ii) the date on which a court of competent jurisdiction
determines that the Executive breached Section 7 hereof and has issued an
injunction against the Executive in accordance with Section 7(i);
               (iii) the date on which the Executive transfers or otherwise
disposes of the Accelerated Shares.
          “Accelerated SARs” shall mean those unvested stock appreciation rights
that become vested in accordance with Section 6(i) hereof.
          “Accelerated Shares” shall mean those shares of the Company’s common
stock granted by the Company to the Executive as compensation for services that
would have been forfeited in the event that the Executive’s employment with the
Company had been terminated by the Company for Cause in accordance with Section
6(b) hereof.
     7. Restrictive Covenants.
          (a) Non-competition. At all times during the Restricted Period, the
Executive shall not, without the prior written consent of the Board, directly or
indirectly (whether as a principal, agent, partner, employee, officer, investor,
owner, consultant, board member, security holder, creditor or otherwise), engage
in any Competitive Activity, or have any direct or indirect interest in any sole
proprietorship, corporation, company, partnership, association, venture or
business or any other person or entity that directly or indirectly (whether as a
principal, agent, partner, employee, officer, investor, owner, consultant, board
member, security holder, creditor, or otherwise) engages in a Competitive
Activity; provided that the foregoing shall not apply to the Executive’s
ownership of Common Stock of the Company or the acquisition by the Executive,
solely as an investment, of securities of any issuer that is registered under
Section 12(b) or 12(g) of the Securities Exchange Act of 1934, and that are
listed or admitted for trading on any United States national securities exchange
or that are quoted on the Nasdaq Stock Market, or any similar system or
automated dissemination of quotations of securities prices in common use, so
long as the Executive does not control, acquire a controlling interest in or
become a member of a group which exercises direct or indirect control of, more
than five percent (5%) of any class of capital stock of such corporation.

18



--------------------------------------------------------------------------------



 



          (b) Nonsolicitation of Employees and Certain Other Third Parties. At
all times during the Restricted Period, the Executive shall not, without the
prior written consent of the Board, directly or indirectly, for himself or for
any other person, firm, corporation, partnership, association or other entity
(i) employ or attempt to employ or enter into any contractual arrangement with
any employee, consultant or independent contractor performing services for the
Company, or any Related Entity, unless such employee, consultant or independent
contractor, has not been employed or engaged by the Company for a period in
excess of six (6) months, and/or (ii) call on or solicit any of the actual or
targeted prospective customers or clients of the Company or any Related Entity
on behalf of any person or entity in connection with any Competitive Activity,
nor shall the Executive make known the names and addresses of such actual or
targeted prospective customers or clients, or any information relating in any
manner to the trade or business relationships of the Company or any Related
Entities with such customers or clients, other than in connection with the
performance of the Executive’s duties under this Agreement.
          (c) Confidential Information. At any time during the Restricted
Period, the Executive shall not at any time divulge, communicate, use to the
detriment of the Company or for the benefit of any other person or persons, or
misuse in any way, any Confidential Information pertaining to the business of
the Company. Any Confidential Information or data now or hereafter acquired by
the Executive with respect to the business of the Company (which shall include,
but not be limited to, information concerning the Company’s financial condition,
prospects, technology, customers, suppliers, sources of leads and methods of
doing business) shall be deemed a valuable, special and unique asset of the
Company that is received by the Executive in confidence and as a fiduciary, and
the Executive shall remain a fiduciary to the Company with respect to all of
such information at all times during the Restricted Period. Notwithstanding the
foregoing, nothing herein shall be deemed to restrict the Executive from
disclosing Confidential Information as required to perform his duties under this
Agreement or to the extent required by law or order of any court, agency or
other appropriate governing authority. If any person or authority makes a demand
on the Executive purporting to legally compel him to divulge any Confidential
Information, the Executive immediately shall give notice of the demand to the
Company so that the Company may first assess whether to challenge the demand
prior to the Executive’s divulging of such Confidential Information. The
Executive shall not divulge such Confidential Information until the Company
either fails to respond to the Executive’s notice of such demand on a timely
basis, has concluded not to challenge the demand, or has exhausted its
challenge, including appeals, if any. Upon request by the Company, the Executive
shall deliver promptly to the Company upon termination of his services for the
Company, or at any time thereafter as the Company may request, all memoranda,
notes, records, reports, manuals, drawings, designs, computer files in any media
and other documents (and all copies thereof) containing such Confidential
Information.
          (d) Ownership of Developments. All processes, concepts, techniques,
inventions and works of authorship, including new contributions, improvements,
formats, packages, programs, systems, machines, compositions of matter
manufactured, developments, applications and discoveries, and all copyrights,
patents, trade secrets, or other intellectual property rights associated
therewith conceived, invented, made, developed or created by the Executive
during the Term of Employment either during the course of performing work for
the Companies or their clients or which are related in any manner to the
business (commercial or experimental) of the Company or its clients
(collectively, the “Work Product”) shall belong exclusively to the Company and
shall, to the extent possible, be considered a work made by the Executive for
hire for the Company within the meaning of Title 17 of the United States Code.
To the extent the Work Product may not be considered work made by the Executive
for hire for the Company, the Executive agrees to assign, at the Company’s
expense, and automatically

19



--------------------------------------------------------------------------------



 



assign at the time of creation of the Work Product, without any requirement of
further consideration, any right, title, or interest the Executive may have in
such Work Product. Upon the request of the Company, and at its expense, the
Executive shall take such further actions, including execution and delivery of
instruments of conveyance, as may be appropriate to give full and proper effect
to such assignment. The Executive shall further: (i) promptly disclose the Work
Product to the Company; (ii) assign to the Company, without additional
compensation, all patent or other rights to such Work Product for the United
States and foreign countries; (iii) sign all papers necessary to carry out the
foregoing; and (iv) give testimony in support of his inventions, all at the sole
cost and expense of the Company.
          (e) Books and Records. All books, records, and accounts relating in
any manner to the customers or clients of the Company, whether prepared by the
Executive or otherwise coming into the Executive’s possession, shall be the
exclusive property of the Company and shall be returned immediately to the
Company on termination of the Executive’s employment hereunder or on the
Company’s request at any time.
          (f) Acknowledgment by Executive. The Executive acknowledges and
confirms that the restrictive covenants contained in this Article 7 (including
without limitation the length of the term of the provisions of this Article 7)
are reasonably necessary to protect the legitimate business interests of the
Company, and are not overbroad, overlong, or unfair and are not the result of
overreaching, duress or coercion of any kind. The Executive further acknowledges
and confirms that the compensation payable to the Executive under this Agreement
is in consideration for the duties and obligations of the Executive hereunder,
including the restrictive covenants contained in this Article 7, and that such
compensation is sufficient, fair and reasonable. The Executive further
acknowledges and confirms that his full, uninhibited and faithful observance of
each of the covenants contained in this Article 7 will not cause him any undue
hardship, financial or otherwise, and that enforcement of each of the covenants
contained herein will not impair his ability to obtain employment commensurate
with his abilities and on terms fully acceptable to him or otherwise to obtain
income required for the comfortable support of him and his family and the
satisfaction of the needs of his creditors. The Executive acknowledges and
confirms that his special knowledge of the business of the Company is such as
would cause the Company serious injury or loss if he were to use such ability
and knowledge to the benefit of a competitor or were to compete with the Company
in violation of the terms of this Article 7. The Executive further acknowledges
that the restrictions contained in this Article 7 are intended to be, and shall
be, for the benefit of and shall be enforceable by, the Company’s successors and
assigns. The Executive expressly agrees that upon any breach or violation of the
provisions of this Article 6, the Company shall be entitled, as a matter of
right, in addition to any other rights or remedies it may have, to (i) temporary
and/or permanent injunctive relief in any court of competent jurisdiction as
described in Section 7(i hereof, and (ii) such damages as are provided at law or
in equity.
          (g) Reformation by Court. In the event that a court of competent
jurisdiction shall determine that any provision of this Article 7 is invalid or
more restrictive than permitted under the governing law of such jurisdiction,
then only as to enforcement of this Article 7 within the jurisdiction of such
court, such provision shall be interpreted or reformed and enforced as if it
provided for the maximum restriction permitted under such governing law.

20



--------------------------------------------------------------------------------



 



          (h) Extension of Time. If the Executive shall be in violation of any
provision of this Article 7, then each time limitation set forth in this
Article 7 shall be extended for a period of time equal to the period of time
during which such violation or violations occur. If the Company seeks injunctive
relief from such violation in any court of competent jurisdiction and if such
court determines that such violation by the Executive did occur, then the
covenants set forth in this Article 7 shall be extended for a period of time
equal to the pendency of such proceeding including all appeals by the Executive.
          (i) Injunction. It is recognized and hereby acknowledged by the
parties hereto that a breach by the Executive of any of the covenants contained
in Article 7 of this Agreement will cause irreparable harm and damage to the
Company, for which monetary damages to the Company may be an inadequate remedy.
As a result, the Executive recognizes and hereby acknowledges that the Company
shall be entitled to an injunction from any court of competent jurisdiction
enjoining and restraining any violation of any or all of the covenants contained
in Article 7 of this Agreement by the Executive or any of his affiliates,
associates, partners or agents, either directly or indirectly, and that such
right to injunction shall be cumulative and in addition to whatever other
remedies the Company may possess.
     8. Representations and Warranties of Executive. The Executive represents
and warrants to the Company that:
          (a) The Executive’s employment will not conflict with or result in a
material breach of any agreement to which he is a party or otherwise may be
bound;
          (b) The Executive has not violated, and in connection with his
employment with the Company will not violate, any non-solicitation,
non-competition or other similar covenant or agreement of a prior employer by
which he is or may be bound; and
          (c) In connection with Executive’s employment with the Company, he
will not use any confidential or proprietary information that would violate the
terms of any agreement between the Executive and any prior employer; and
          (d) The Executive has not (i) been convicted of any felony; or
(ii) committed any criminal act with respect to Executive’s current or any prior
employment.
     9. Taxes. Anything in this Agreement to the contrary notwithstanding, all
payments required to be made by the Company hereunder to the Executive or his
estate or beneficiaries shall be subject to the withholding of such amounts
relating to taxes as the Company may reasonably determine it should withhold
pursuant to any applicable law or regulation. In lieu of withholding such
amounts, in whole or in part, the Company may, in its sole discretion, accept
other provisions for payment of taxes and withholding as required by law,
provided it is satisfied that all requirements of law affecting its
responsibilities to withhold have been satisfied.

21



--------------------------------------------------------------------------------



 



     10. Arbitration.
          (a) Exclusive Remedy. The parties recognize that litigation in federal
or state courts or before federal or state administrative agencies of disputes
arising out of the Executive’s employment with the Company or out of this
Agreement, or the Executive’s termination of employment or termination of this
Agreement, may not be in the best interests of either the Executive or the
Company, and may result in unnecessary costs, delays, complexities, and
uncertainty. The parties agree that any dispute between the parties arising out
of or relating to the Executive’s employment, or to the negotiation, execution,
performance or termination of this Agreement or the Executive’s employment,
including, but not limited to, any claim arising out of this Agreement, claims
under Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights
Act of 1991, the Age Discrimination in Employment Act of 1967, the Americans
with Disabilities Act of 1990, Section 1981 of the Civil Rights Act of 1966, as
amended, the Family Medical Leave Act, the Employee Retirement Income Security
Act, and any similar federal, state or local law, statute, regulation, or any
common law doctrine, whether that dispute arises during or after employment
shall be resolved by arbitration in the Miami-Dade County, Florida area, in
accordance with the National Employment Arbitration Rules of the American
Arbitration Association, as modified by the provisions of this Section 10.
Except as set forth below with respect to Section 7 of this Agreement, the
parties each further agree that the arbitration provisions of this Agreement
shall provide each party with its exclusive remedy, and each party expressly
waives any right it might have to seek redress in any other forum, except as
otherwise expressly provided in this Agreement. Notwithstanding anything in this
Agreement to the contrary, the provisions of this Section 10 shall not apply to
any injunctions that may be sought with respect to disputes arising out of or
relating to Section 7 of this Agreement. The parties acknowledge and agree that
their obligations under this arbitration agreement survive the expiration or
termination of this Agreement and continue after the termination of the
employment relationship between the Executive and the Company. By election of
arbitration as the means for final settlement of all claims, the parties hereby
waive their respective rights to, and agree not to, sue each other in any action
in a Federal, State or local court with respect to such claims, but may seek to
enforce in court an arbitration award rendered pursuant to this Agreement. The
parties specifically agree to waive their respective rights to a trial by jury,
and further agree that no demand, request or motion will be made for trial by
jury.
          (b) Arbitration Procedure and Arbitrator’s Authority. In the
arbitration proceeding, each party shall be entitled to engage in any type of
discovery permitted by the Federal Rules of Civil Procedure, to retain its own
counsel, to present evidence and cross-examine witnesses, to purchase a
stenographic record of the proceedings, and to submit post-hearing briefs. In
reaching his/her decision, the arbitrator shall have no authority to add to,
detract from, or otherwise modify any provision of this Agreement. The
arbitrator shall submit with the award a written opinion which shall include
findings of fact and conclusions of law. Judgment upon the award rendered by the
arbitrator may be entered in any court having competent jurisdiction.
          (c) Effect of Arbitrator’s Decision; Arbitrator’s Fees. The decision
of the arbitrator shall be final and binding between the parties as to all
claims which were or could have been raised in connection with the dispute, to
the full extent permitted by law. In all cases in which applicable federal law
precludes a waiver of judicial remedies, the parties agree that the decision of
the arbitrator shall be a condition precedent to the institution or maintenance
of any legal, equitable, administrative, or other formal proceeding by the
Executive in connection with the dispute, and that the decision and opinion of
the arbitrator may be presented in any other forum on the merits of the dispute.
If the arbitrator finds that the Executive was terminated in violation of law or
this Agreement, the parties agree that the arbitrator acting hereunder shall be
empowered to provide the Executive with any remedy available should the matter
have been tried in a court, including equitable and/or legal remedies,
compensatory damages and back pay. The arbitrator’s fees and expenses and all
administrative fees and expenses associated with the filing of the arbitration
shall be borne by the non-prevailing party.

22



--------------------------------------------------------------------------------



 



     11. Assignment. The Company shall have the right to assign this Agreement
and its rights and obligations hereunder in whole, but not in part, to any
corporation or other entity with or into which the Company may hereafter merge
or consolidate or to which the Company may transfer all or substantially all of
its assets, and in any such case said corporation or other entity shall by
operation of law or expressly in writing assume all obligations of the Company
hereunder as fully as if it had been originally made a party hereto, but no
assignment will release the Company from this Agreement or any of its
obligations hereunder. The Company may not otherwise assign this Agreement or
its rights and obligations hereunder. The Executive may not assign or transfer
this Agreement or any rights or obligations hereunder.
     12. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Florida, without
regard to principles of conflict of laws.
     13. Jurisdiction and Venue. The parties acknowledge that a substantial
portion of the negotiations, anticipated performance and execution of this
Agreement occurred or shall occur in Miami-Dade County, Florida, and that,
therefore, without limiting the jurisdiction or venue of any other federal or
state courts, each of the parties irrevocably and unconditionally (i) agrees
that any suit, action or legal proceeding arising out of or relating to this
Agreement which is expressly permitted by the terms of this Agreement to be
brought in a court of law, shall be brought in the courts of record of the State
of Florida in Miami-Dade County or the court of the United States, Southern
District of Florida; (ii) consents to the jurisdiction of each such court in any
such suit, action or proceeding; (iii) waives any objection which it or he may
have to the laying of venue of any such suit, action or proceeding in any of
such courts; and (iv) agrees that service of any court papers may be effected on
such party by mail, as provided in this Agreement, or in such other manner as
may be provided under applicable laws or court rules in such courts.
     14. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and, upon
its effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Company (or
any of its affiliates) with respect to such subject matter. This Agreement may
not be modified in any way unless by a written instrument signed by both the
Company and the Executive.
     15. Survival. The respective rights and obligations of the parties
hereunder shall survive any termination of the Executive’s employment hereunder,
including without limitation, the Company’s obligations under Section 6 and the
Executive’s obligations under Section 7 above, and the expiration of the Term of
Employment, to the extent necessary to the intended preservation of such rights
and obligations.
     16. Notices. All notices required or permitted to be given hereunder shall
be in writing and shall be personally delivered by courier, sent by registered
or certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein. Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon the earlier of receipt by the addressee, as evidenced by the return
receipt thereof, or three (3) days after deposit in the U.S. mail. Notice shall
be sent (i) if to the Company, addressed to 2 South Biscayne Boulevard,
Suite 2900, Miami, Florida 33131, Attention: President, and (ii) if to the
Executive, to his address as reflected on the payroll records of the Company, or
to such other address as either party shall request by notice to the other in
accordance with this provision.
     17. Benefits; Binding Effect. This Agreement shall be for the benefit of
and binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where permitted and
applicable, assigns, including, without limitation, any successor to the
Company, whether by merger, consolidation, sale of stock, sale of assets or
otherwise.

23



--------------------------------------------------------------------------------



 



     18. Right to Consult with Counsel; No Drafting Party. The Executive
acknowledges having read and considered all of the provisions of this Agreement
carefully, and having had the opportunity to consult with counsel of his own
choosing, and, given this, the Executive agrees that the obligations created
hereby are not unreasonable. The Executive acknowledges that he has had an
opportunity to negotiate any and all of these provisions and no rule of
construction shall be used that would interpret any provision in favor of or
against a party on the basis of who drafted the Agreement.
     19. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall not affect the enforceability of the remaining portions of this Agreement
or any part thereof, all of which are inserted conditionally on their being
valid in law, and, in the event that any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall be declared invalid, this Agreement shall be construed as if such invalid
word or words, phrase or phrases, sentence or sentences, clause or clauses,
provisions or provisions, section or sections or article or articles had not
been inserted. If such invalidity is caused by length of time or size of area,
or both, the otherwise invalid provision will be considered to be reduced to a
period or area which would cure such invalidity.
     20. Damages; Attorneys Fees. Nothing contained herein shall be construed to
prevent the Company or the Executive from seeking and recovering from the other
damages sustained as a result of the other party’s breach of any term or
provision of this Agreement to the extent such breach results from, arises out
of or is otherwise in connection with the gross negligence or willful misconduct
of such party. In the event that either party hereto seeks to collect any
damages resulting from, or the injunction of any action constituting, a breach
of any of the terms or provisions of this Agreement, then the party found to be
at fault shall pay all reasonable costs and attorneys’ fees incurred by the
other party in such action and any appeal thereof.
     21. Waivers. The waiver by either party hereto of a breach or violation of
any term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.
     22. No Set-off or Mitigation. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, and the amounts
payable and the benefits to be provided by the Company to the Executive shall
not be mitigated in any way by reason of the Executive’s future employment or
otherwise.
     23. Section Headings. The article, section and paragraph headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.

24



--------------------------------------------------------------------------------



 



     24. No Third Party Beneficiary. Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
other than the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.
     25. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument and agreement.
     26. Indemnification.
          (a) The Company shall indemnify and hold harmless the Executive to the
fullest extent permitted by law from and against any and all claims, damages,
expenses (including attorneys’ fees), judgments, penalties, fines, settlements,
and all other liabilities incurred or paid by him in connection with the
investigation, defense, prosecution, settlement or appeal of any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative and to which the Executive was or is a party or
is threatened to be made a party by reason of the fact that the Executive is or
was an officer, director, employee or agent of the Company or any of its
subsidiaries or affiliates, or by reason of anything done or not done by the
Executive in any such capacity or capacities, provided that the Executive acted
in good faith, in a manner that was not grossly negligent or constituted willful
misconduct and in a manner he reasonably believed to be in or not opposed to the
best interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe his conduct was unlawful. The
Company also shall pay any and all expenses (including attorney’s fees) incurred
by the Executive as a result of the Executive being called as a witness in
connection with any matter involving the Company, its subsidiaries or
affiliates, and/or any of its officers or directors.
          (b) The Company shall pay any expenses (including attorneys’ fees),
judgments, penalties, fines, settlements, and other liabilities incurred by the
Executive in investigating, defending, settling or appealing any action, suit or
proceeding described in this Section 26 in advance of the final disposition of
such action, suit or proceeding. The Company shall promptly pay the amount of
such expenses to the Executive, but in no event later than 10 days following the
Executive’s delivery to the Company of a written request for an advance pursuant
to this Section 26, together with a reasonable accounting of such expenses.
          (c) The Executive hereby undertakes and agrees to repay to the Company
any advances made pursuant to this Section 26 if and to the extent that it shall
ultimately be found that the Executive is not entitled to be indemnified by the
Company for such amounts.
          (d) The Company shall make the advances contemplated by this
Section 26 regardless of the Executive’s financial ability to make repayment,
and regardless whether indemnification of the Executive by the Company will
ultimately be required. Any advances and undertakings to repay pursuant to this
Section 26 shall be unsecured and interest-free.
          (e) The provisions of this Section 26 shall survive the termination of
the Term of Employment or expiration of the term of this Agreement.

25



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

            COMPANY:


TERREMARK WORLDWIDE, INC., a Delaware corporation
      By:   /s/ Manuel D. Medina         Name:   Manuel D. Medina       
Title:   Chief Executive Officer and President     

            EXECUTIVE:
      /s/ Adam T. Smith       Adam T. Smith      

26



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF RELEASE
GENERAL RELEASE OF CLAIMS
     1. _____________________ (“Executive”), for himself and his family, heirs,
executors, administrators, legal representatives and their respective successors
and assigns, in exchange for the consideration received pursuant to Sections
6(c) (in the case of Disability), Sections 6(e) or 6.(f) (other than the Accrued
Obligations) of the Employment Agreement to which this release is attached as
Exhibit A (the “Employment Agreement”), does hereby release and forever
discharge ________________________ (the “Company”), its subsidiaries, affiliated
companies, successors and assigns, and its current or former directors,
officers, employees, shareholders or agents in such capacities (collectively
with the Company, the “Released Parties”) from any and all actions, causes of
action, suits, controversies, claims and demands whatsoever, for or by reason of
any matter, cause or thing whatsoever, whether known or unknown including, but
not limited to, all claims under any applicable laws arising under or in
connection with Executive’s employment or termination thereof, whether for tort,
breach of express or implied employment contract, wrongful discharge,
intentional infliction of emotional distress, or defamation or injuries incurred
on the job or incurred as a result of loss of employment. Executive acknowledges
that the Company encouraged him to consult with an attorney of his choosing, and
through this General Release of Claims encourages him to consult with his
attorney with respect to possible claims under the Age Discrimination in
Employment Act (“ADEA”) and that he understands that the ADEA is a Federal
statute that, among other things, prohibits discrimination on the basis of age
in employment and employee benefits and benefit plans. Without limiting the
generality of the release provided above, Executive expressly waives any and all
claims under ADEA that he may have as of the date hereof. Executive further
understands that by signing this General Release of Claims he is in fact
waiving, releasing and forever giving up any claim under the ADEA as well as all
other laws within the scope of this paragraph 1 that may have existed on or
prior to the date hereof. Notwithstanding anything in this paragraph 1 to the
contrary, this General Release of Claims shall not apply to (i) any actions to
enforce rights arising under, or any claim for benefits which may be due
Executive pursuant to, the Employment Agreement, (ii) any rights or claims that
may arise as a result of events occurring after the date this General Release of
Claims is executed, (iii) any indemnification rights Executive may have as a
former employee, officer or director of the Company or its subsidiaries or
affiliated companies, (iv) any claims for benefits under any liability policy
maintained by the Company or its subsidiaries or affiliated companies in
accordance with the terms of such policy, and (v) any rights as a holder of
equity securities of the Company.
     2. Executive represents that he has not filed against the Released Parties
any complaints, charges, or lawsuits arising out of his employment, or any other
matter arising on or prior to the date of this General Release of Claims, and
covenants and agrees that he will never individually or with any person file, or
commence the filing of, any charges, lawsuits, complaints or proceedings with
any governmental agency, or against the Released Parties with respect to any of
the matters released by Executive pursuant to paragraph 1 hereof (a
“Proceeding”); provided, however, Executive shall not have relinquished his
right to commence a Proceeding to challenge whether Executive knowingly and
voluntarily waived his rights under ADEA.

A-1



--------------------------------------------------------------------------------



 



     3. Executive hereby acknowledges that the Company has informed him that he
has up to twenty-one (21) days to sign this General Release of Claims and he may
knowingly and voluntarily waive that twenty-one (21) day period by signing this
General Release of Claims earlier. Executive also understands that he shall have
seven (7) days following the date on which he signs this General Release of
Claims within which to revoke it by providing a written notice of his revocation
to the Company.
     4. Executive acknowledges that this General Release of Claims will be
governed by and construed and enforced in accordance with the internal laws of
the State of Florida applicable to contracts made and to be performed entirely
within such State.
     5. Executive acknowledges that he has read this General Release of Claims,
that he has been advised that he should consult with an attorney before he
executes this general release of claims, and that he understands all of its
terms and executes it voluntarily and with full knowledge of its significance
and the consequences thereof.
     6. This General Release of Claims shall take effect on the eighth day
following Executive’s execution of this General Release of Claims unless
Executive’s written revocation is delivered to the Company within seven (7) days
after such execution.

                              ____________________________, 20___     

A-2